Exhibit 10.1

 

LOGO [g875189nsog.jpg]

A NONQUALIFIED STOCK OPTION GRANT (hereinafter the “Option”) for the number of
shares of Nordstrom Common Stock (“Common Stock”), as noted in the 2015 Notice
of Grant of Stock Options (the “Notice”), of Nordstrom, Inc., a Washington
Corporation (the “Company”), is hereby granted to the Recipient (“Optionee”) on
the date set forth in the Notice, subject to the terms and conditions of this
Agreement. The Option is also subject to the terms, definitions and provisions
of the Nordstrom, Inc. 2010 Equity Incentive Plan (the “Plan”), adopted by the
Board of Directors of the Company (the “Board”) and approved by the Company’s
shareholders, which is incorporated in this Agreement. To the extent
inconsistent with this Agreement, the terms of the Plan shall govern. Terms not
defined herein shall have the meanings as set forth in the Plan. The
Compensation Committee of the Board (the “Compensation Committee”) has the
discretionary authority to construe and interpret the Plan and this Agreement.
All decisions of the Compensation Committee upon any question arising under the
Plan or under this Agreement shall be final and binding on all parties. The
Option is subject to the following terms and conditions:

 

1. OPTION EXERCISE PRICE

 

     The option exercise price is one hundred percent (100%) of the fair market
value of a share of Common Stock as determined by the closing price of Common
Stock on the New York Stock Exchange on the date of grant. For this purpose, the
date of grant is indicated in the Notice and reflects either the date the
Compensation Committee approves the grant, or if this date falls within a closed
trading period, the first trading day thereafter that falls within an open
trading window.

 

2. VESTING AND EXERCISING OF OPTION

 

     Except as set forth in Section 5, the Option shall vest and be exercisable
pursuant to the terms of the vesting schedule set forth in the Notice.

 

  (a) Method of Exercise. The Option shall be exercisable (only to the extent
vested) by a written notice in a form prescribed by the Company that shall:

 

  (i) state the election to exercise the Option, the number of shares, the total
option exercise price, and the name and address of the Optionee;

 

  (ii) be signed by the person entitled to exercise the Option; and

 

  (iii) be in writing and delivered to Nordstrom Leadership Benefits (either
directly or through a broker).

 

  (b) Payment upon Exercise. Payment of the option exercise price for any shares
with respect to which an Option is being exercised shall be by:

 

  (i) check or bank wire transfer, or

 

  (ii) giving an irrevocable direction for a broker approved by the Company to
sell all or part of the Option shares and to deliver to the Company from the
sale proceeds an amount sufficient to pay the option exercise price and any
amount required to be withheld to meet the Company’s minimum statutory
withholding requirements, including the employee’s share of payroll taxes. (The
balance of the sale proceeds, if any, will be delivered to the Optionee.)

 

     The certificate(s) or shares of Common Stock as to which the Option shall
be exercised shall be registered in the name of the person(s) exercising the
Option unless another person is specified. An Option hereunder may not at any
time be exercised for a fractional number of shares.

  (c) Restrictions on Exercise. The Option may not be exercised if the issuance
of the shares upon such exercise would constitute a violation of any applicable
federal or state securities or other law or valid regulation, or the Company’s
Insider Trading Policy. As a condition to the exercise of the Option, the
Company may require the person exercising the Option to make any representation
and warranty to the Company as the Company’s counsel advises and as may be
required by the Company or by any applicable law or regulation.

 

3. ACCEPTANCE OF OPTION

 

     Although the Company may or may not require the Optionee’s signature upon
accepting the grant, the Optionee remains subject to the terms and conditions of
this Agreement.

 

4. NONTRANSFERABILITY OF OPTION

 

     The Option may not be sold, pledged, assigned or transferred in any manner
except in the event of the Optionee’s death. In the event of the Optionee’s
death, the Options may be transferred to the person indicated on a valid
Nordstrom Beneficiary Designation form, or if no Beneficiary Designation form is
on file with the Company, then to the person to whom the Optionee’s rights have
passed by will or the laws of descent and distribution. Except as set forth in
Section 5, the Option may be exercised during the lifetime of the Optionee only
by the Optionee or by the guardian or legal representative of the Optionee. The
terms of this Agreement shall be binding upon the executors, administrators,
heirs and successors of the Optionee.

 

5. SEPARATION OF EMPLOYMENT

 

     Except as set forth in this section, a vested Option may only be exercised
while the Optionee is an employee of the Company. If an Optionee’s employment is
terminated, the Optionee or his or her legal representative shall have the right
to exercise the Option after such termination as follows:

 

  (a)

If the Optionee dies while employed by the Company, and the option was granted
at least six months prior to the date of the Optionee’s death, it shall
immediately vest and may be exercised during the period ending four years after
the Optionee’s death. The recipient named on the Optionee’s Beneficiary
Designation

 

 

Page 1 of 3



--------------------------------------------------------------------------------

  form may exercise such rights. If no valid Beneficiary Designation form is on
file with the Company, then the person to whom the Optionee’s rights have passed
by will or the laws of descent and distribution may exercise such rights. In no
event may the Option be exercised more than 10 years from the date of grant. If
the Option was granted less than six months prior to death, such Option shall be
forfeited as of the date of death.

 

  (b) If the Optionee is separated due to his or her disability, as defined in
Section 22(e)(3) of the Internal Revenue Code of 1986, as amended (the “Code”),
the Option was granted at least six months prior to such separation and the
Optionee provides Nordstrom Leadership Benefits with reasonable documentation of
the Optionee’s disability, the option shall immediately vest as of the date of
such separation and may be exercised during the period ending four years after
separation. In no event may the Option be exercised more than 10 years from the
date of grant. If the Option was granted less than six months prior to
separation due to the Optionee’s disability, such Option shall be forfeited as
of the date of separation.

 

  (c) If the Optionee terminates employment after having met any of the
requirements set forth below, and the Option was granted at least six months
prior to the termination date, the Option shall continue to vest in accordance
with the terms of the Notice and may be exercised during the period ending four
years after separation notwithstanding such termination of employment:

 

  (i) the Optionee was born on or before March 3, 1956 and the Optionee was
eligible for and received a grant under the Plan in 2014;

 

  (ii) the Optionee was born on or before March 3, 1961, but after March 3,
1956, and as of March 3, 2014 had 10 continuous years of service to the Company
from the most recent hire date with the Company or a Company subsidiary and the
Optionee was eligible for and received a grant under the Plan in 2014; or

 

  (iii) the Optionee has attained age 55 with 10 continuous years of service to
the Company from the most recent hire date with the Company or a Company
subsidiary.

 

       In no event may the Option be exercised more than 10 years from the date
of grant. If the Option was granted less than six months prior to the
termination date, such Option shall be forfeited as of the date of termination.

 

  (d) If the Optionee’s employment is terminated due to his or her embezzlement
or theft of Company funds, defraudation of the Company, violation of Company
rules, regulations or policies, or any intentional act that harms the Company,
such Option, to the extent not exercised as of the date of termination, shall be
forfeited as of that date.

 

  (e) If the Optionee is separated for any reason other than those set forth in
subparagraphs (a), (b), (c) and (d) above, the Optionee (or Optionee’s
beneficiary) may exercise his or her Option, to the extent vested as of the date
of his or her separation, within 100 days after separation. In no event may the
Option be exercised more than 10 years from the date of grant. Any unvested
options will be forfeited as of the date of separation.

 

     Notwithstanding anything above to the contrary, if at any time during the
Optionee’s employment or in the period during which the Option is exercisable,
the Optionee directly or indirectly, either as an employee, employer,
consultant, agent, principal, partner, shareholder, corporate

  officer, director or in any other capacity, engages or assists any third party
in engaging in any business competitive with the Company; divulges any
confidential or proprietary information of the Company to a third party who is
not authorized by the Company to receive the confidential or proprietary
information; or improperly uses any confidential or proprietary information of
the Company, then the post-separation vesting and exercise rights of the Option
set forth above shall cease immediately, and all outstanding vested and unvested
portions of the Option shall be immediately forfeited.

 

6. TERM OF OPTION

 

     The Option may not be exercised more than 10 years from the date of grant
of the Option, and the vested portion of such Option may be exercised during
such term only in accordance with the Plan and the terms of the Option.

 

7. ADJUSTMENTS UPON CHANGES IN CAPITALIZATION

 

     The number and kind of Common Stock subject to the Option shall be
appropriately adjusted, pursuant to the Plan, along with a corresponding
adjustment in the option exercise price to reflect any stock dividend, stock
split, split-up, extraordinary dividend distribution, or any combination or
exchange of shares, however accomplished.

 

8. ADDITIONAL OPTIONS

 

     The Compensation Committee may or may not grant the Optionee additional
Options in the future. Nothing in this Option or any future grant should be
construed as suggesting that additional grants to the Optionee will be
forthcoming.

 

9. LEAVES OF ABSENCE

 

     For purposes of this Agreement, the Optionee’s service does not terminate
due to a military leave, a medical leave or another bona fide leave of absence
if the leave was approved by the Company in writing and if continued crediting
of service is required by the terms of the leave or by applicable law. But,
service terminates when the approved leave ends unless the Optionee immediately
returns to active work.

 

     If the Optionee goes on a leave of absence approved by the Company, then
the vesting schedule specified in the Notice may be adjusted in accordance with
the Company’s leave of absence policy or the terms of the leave.

 

10. TAX WITHHOLDING

 

     In the event that the Company determines that it is required to withhold
any tax as a result of the exercise of the Option, the Optionee, as a condition
to the exercise of their Option, shall make arrangements satisfactory to the
Company to enable it to satisfy all withholding requirements.

 

11. RIGHTS AS A SHAREHOLDER

 

     Neither the Optionee nor the Optionee’s beneficiary or representative shall
have any rights as a shareholder with respect to any Common Stock subject to the
Option, unless and until (i) the Optionee or the Optionee’s beneficiary or
representative becomes entitled to receive such Common Stock by filing a notice
of exercise and paying the option exercise price pursuant to the Option, and
(ii) the Optionee or Optionee’s beneficiary or representative has satisfied any
other requirement imposed by applicable law or the Plan.

 

 

Page 2 of 3



--------------------------------------------------------------------------------

12. NO RETENTION RIGHTS

 

     Nothing in this Agreement or in the Plan shall give the Optionee the right
to be retained by the Company (or a subsidiary of the Company) as an employee or
in any capacity. The Company and its subsidiaries reserve the right to terminate
the Optionee’s service at any time, with or without cause.

 

13. CLAWBACK POLICY

 

     The Option, and any proceeds (Common Stock or cash) received in connection
with the exercise of the Option or subsequent sale of such issued Common Stock,
shall be subject to the Clawback Policy adopted by the Company’s Board, as
amended from time to time.

 

     In the event the Clawback Policy is deemed unenforceable with respect to
the Option, or with respect to the proceeds received in connection with the
exercise of the Option or subsequent sale of Common Stock issued pursuant to the
Option, then the Option grant subject to this Agreement shall be deemed
unenforceable due to lack of adequate consideration.

 

14. ENTIRE AGREEMENT

 

     The Notice, this Agreement and the Plan constitute the entire contract
between the parties hereto with regard to the subject matter hereof. They
supersede any other agreements, representations or understandings (whether oral
or written and whether express or implied) that relate to the subject matter
hereof.

     This Agreement may not be modified or amended, except for a unilateral
amendment by the Company that does not materially adversely affect the rights of
the Optionee under this Agreement. No party to this Agreement may unilaterally
waive any provision hereof, except in writing. Any such modification, amendment
or waiver signed by, or binding upon, the Optionee, shall be valid and binding
upon any and all persons or entities who may, at any time, have or claim any
rights under or pursuant to this Agreement.

 

15. CHOICE OF LAW

 

     This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Washington, without regard to principles of conflicts of
laws, as such laws are applied to contracts entered into and performed in such
State.

 

16. SEVERABILITY

 

     If any provision of this Agreement shall be invalid or unenforceable, such
invalidity or unenforceability shall attach only to such provision and shall not
in any manner affect or render invalid or unenforceable any other severable
provision of this Agreement, and this Agreement shall be carried out as if such
invalid or unenforceable provision were not contained herein.

 

17. CODE SECTION 409A

 

     The Company reserves the right, to the extent the Company deems reasonable
or necessary in its sole discretion, to unilaterally amend or modify this
Agreement as may be necessary to ensure that all vesting or delivery of Common
Stock provided under this Agreement is made in a manner that complies with
Section 409A of the Code, together with regulatory guidance issued thereunder.

 

 

Page 3 of 3